MEMORANDUM OPINION
                                        No. 04-12-00273-CR

                                    Reynaldo Solis GONZALEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR10915
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 5, 2012

DISMISSED FOR WANT OF JURISDICTION

           Appellant’s notice of appeal stated he was appealing from his conviction in trial court

cause number 2011CR10915. The clerk’s record does not contain a judgment of conviction

against appellant in cause number 2011CR10915. See TEX. R. APP. P. 26.2. The clerk’s record

contains an order dismissing cause number 2011CR10915. We therefore ordered appellant to

file, on or before June 11, 2012, a response showing why this appeal should not be dismissed for

want of jurisdiction. We informed appellant that if he failed to satisfactorily respond within the
                                                                                  04-12-00273-CR


time provided, the appeal would be dismissed. See TEX. R. APP. P. 42.3(c). Appellant did not file

a response or file a supplemental clerk’s record.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. See Ex parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no

pet.). There are narrow exceptions to this general rule; however, an order of dismissal is not an

appealable order. Petty v. State, 800 S.W.2d 582, 583 (Tex App.—Tyler 1990, no pet.).

       Accordingly, we dismiss this appeal for want of jurisdiction. Id.



                                                            PER CURIAM

DO NOT PUBLISH




                                                -2-